Exhibit T3E.4 AMENDED AND RESTATED PLAN OF ARRANGEMENT UNDER SECTION ARTICLE1 INTERPRETATION Definitions. In this Plan of Arrangement, unless otherwise stated or unless the context otherwise requires: (a) "Advisors" means Bennett Jones LLP, in its capacity as legal advisor to the Initial Consenting Creditors, and Moelis & Company, in its capacity as financial advisor to the Initial Consenting Creditors; (b) "Affected Unsecured Debt" means, as at the relevant time, collectively, (i) the Credit Facility Debt and (ii) the MTN Notes; (c) "Arrangement" means the arrangement under Section192 of the CBCA, on the terms and subject to the conditions set forth in this Plan of Arrangement subject to any amendments or variations made thereto in accordance with this Plan of Arrangement or made at the direction of the Court; (d) "Arrangement Agreement" means the Arrangement Agreement dated July 23, 2012, among YMI, New YMI and YPG, as may be amended, restated, varied, modified or supplemented from time to time; (e) "Business Day" means a day, other than a Saturday or a Sunday, on which commercial banks are generally open for business in Montréal, Québec and Toronto, Ontario; (f) "Canpages" means Canpages Inc., a CBCA corporation; (g) "CBCA" means the Canada Business Corporations Act, R. S. C. 1985, c. C-44, as now in effect and as it may be amended from time to time prior to the Effective Date; (h) "CDS" means CDS Clearing and Depository Services Inc. or any successor thereof; (i) "Certificate" means the certificate giving effect to the Arrangement, which shall be issued by the Director pursuant to section 192(7) of the CBCA upon receipt of the articles of arrangement in accordance with section 262 of the CBCA; (j) " Common Shares" means the common shares in the capital of YMI; (k) "Companies Released Parties" means, collectively, YMI, New YMI, the Credit Facility Guarantors, the MTN Guarantors and their respective Subsidiaries and affiliates and their respective present and former shareholders, officers, directors, trustees, employees, auditors, financial advisors, legal counsel and agents; (l) "Convertible Debenture Indenture" means the trust indenture dated July 8, 2010, among YMI, Yellow Pages Income Fund, YPG Trust and YPG LP and the Convertible Debenture Trustee in respect of the Convertible Debentures, as supplemented by the first supplemental trust indenture dated November 1, 2010 between YMI and the Convertible Debenture Trustee; (m) "Convertible Debenture Trustee" means BNY Trust Company of Canada, or any successor thereof; (n) "Convertible Debentureholders" means the legal and/or beneficial holders of the Convertible Debentures as at the relevant time; (o) "Convertible Debentures" means the 6.25% convertible unsecured subordinated debentures of YMI due October 1, 2017 issued pursuant to the Convertible Debenture Indenture; (p) "Court" means the Superior Court of Québec, Commercial Division; (q) "Credit Agreement" means the second amended and restated credit agreement, dated September 28, 2011, among, inter alia, YMI, as borrower, the Credit Facility Agent and the Credit Facility Lenders; (r) "Credit Facility Agent" means the Bank of Nova Scotia, as administrative agent, pursuant to the Credit Agreement, or any successor thereof; (s) "Credit Facility Debt" means all amounts owing to the Credit Facility Lenders on account of principal pursuant to and under the Credit Agreement as at the relevant time; 2 (t) "Credit Facility Guarantors" means, collectively, YPG, YPG USA, YPG LLC, Canpages, W2W; (u) "Credit Facility Lenders" means the "Lenders" (as defined under the Credit Agreement) as at the relevant time; (v) "Director" means the Director appointed under Section260 of the CBCA; (w) "Distribution Record Date" means the close of business on the day that is three Business Days before the Effective Date; (x) "Effective Date" means the date shown on the Certificate, such date to be the date this Plan of Arrangement is implemented; (y) "Entitlements" means all legal, equitable, contractual and any other rights or claims (whether actual or contingent, and whether or not previously asserted) of any Person (i) with respect to or arising out of, or in connection with, the Credit Agreement, the Revolving Facility, the Non-Revolving Facility, the MTN Notes, the MTN Indenture, the Convertible Debentures, the Convertible Debenture Indenture, the Existing Preferred Shares, the Preferred Shares, the Existing Common Shares, the Common Shares and any other equity interest in YMI, as applicable (including any guarantees granted in respect of, or pursuant to, the foregoing) and (ii) to acquire or receive any of the foregoing; (z) "Existing Common Shares" means the Common Shares issued and outstanding as at the relevant time, including, for greater clarity, any Common Shares issued to the Convertible Debentureholders upon exchange or conversion of the Convertible Debentures pursuant to this Plan of Arrangement or otherwise; (aa) "Existing Debtholders" means, collectively, the Credit Facility Lenders and the MTN Holders; (bb) "Existing Preferred Shares" means, collectively, (i) the 4.25% Cumulative Redeemable First Preferred Shares, Series 1 of YMI, (ii) the 5.00% Cumulative Redeemable First Preferred Shares, Series 2 of YMI, (iii) the Cumulative Rate Reset First Preferred Shares, Series 3 of YMI, (iv) the Cumulative Floating Rate First Preferred Shares, Series 4 of YMI, (v)the Cumulative Rate Reset First Preferred Shares, Series 5 of YMI, (vi)the Cumulative Floating Rate First Preferred Shares, Series 6 of YMI and (vii) the Cumulative Exchangeable First Preferred Shares, Series 7 of YMI; in each case issued and outstanding as at the relevant time; 3 (cc) "Existing Shareholders" means, collectively, the holders of Existing Common Shares (including, for greater clarity, Convertible Debentureholders upon exchange of their Convertible Debentures into Common Shares pursuant to this Plan of Arrangement) and the holders of Existing Preferred Shares; (dd) "Final Order" means the final order of the Court approving the Arrangement, as such order may be amended by the Court at any time prior to the Effective Date, providing, among other things, that the Arrangement is fair and reasonable to all affected parties and that the releases in favour of the Companies Released Parties and the Securityholders' Released Parties be given in accordance with this Plan of Arrangement; (ee) "Governance Memorandum" means the governance memorandum attached to the Support Agreement; (ff) "Governmental Entity" means (i)any international, multinational, national, federal, provincial, territorial, state, municipal, local or other governmental or public department, central bank, court, commission, board, bureau, agency or instrumentality, domestic or foreign, (ii)any subdivision or authority of any of the above, (iii)any quasi-governmental or private body exercising any regulatory, expropriation or taxing authority under or for the account of any of the above, or (iv)stock exchange (including the TSX), automated quotation system, self-regulatory authority or securities regulatory authority; (gg) "Initial Consenting Creditors" means the MTN Holders who executed and became parties to the Support Agreement on July 23, 2012; (hh) "Interim Order" means the interim order of the Court dated July 23, 2012 pursuant to Section192 of the CBCA, as the same may be amended from time to time by the Court; (ii) "Law" or "Laws" means (i) all constitutions, treaties, laws, statutes, codes, ordinances, principles of common law, orders, decrees, rules, regulations and municipal by-laws, whether domestic, foreign or international, (ii) all judgments, orders, writs, injunctions, decisions, rulings, decrees, directions, sanctions and awards of any Governmental Entity, and (iii) all policies, practices and guidelines of any Governmental Entity which, although not actually having the force of law, are considered by such Governmental Entity as requiring compliance as if having the force of law or which establish the interpretative position of the Law by such Governmental Entity, in each case binding on or affecting the Party or Person referred to in the context in which such word is used; 4 (jj) "Meetings" means, collectively, (i) the meeting (the "Debtholders' Meeting") of the Credit Facility Lenders, the MTN Holders and those Convertible Debentureholders that have exercised the election to opt-out of the Shareholders' Meeting and attend and vote at the Debtholders' Meeting and (ii) the meeting (the "Shareholders' Meeting") of the Existing Shareholders (other than those Convertible Debentureholders that have exercised the election to opt-out of the Shareholders' Meeting and attend and vote at the Debtholders' Meeting), in each case in accordance with the provisions of the Interim Order, and includes any adjournment, postponement or other rescheduling of such meetings; (kk) "MTN Guarantors" means, collectively, Canpages, YPG, YPG LLC, YPG USA and W2W; (ll) "MTN Holders" means the legal and/or beneficial holders of the MTN Notes, as at the relevant time; (mm) "MTN Indenture" means the trust indenture, dated April 21, 2004, among YPG Holdings Inc., the MTN Trustee, Yellow Pages Income Fund, YPG LP and YPG, in respect of the MTN Notes, as supplemented by the first supplemental trust indenture dated November 1, 2010 among YMI, YPG and the MTN Trustee; (nn) "MTN Notes" means, collectively, (i) the 5.71% Medium Term Notes, Series 2, due April 21, 2014 issued by YMI, (ii) the 5.85% Medium Term Notes, Series 3, due November 18, 2019 issued by YMI, (iii) the 5.25% Medium Term Notes, Series 4, due February 15, 2016 issued by YMI, (iv) the 6.25% Medium Term Notes, Series 5, due February 15, 2036 issued by YMI, (v) the 7.30% Medium Term Notes, Series 7, due February 2, 2015 issued by YMI, (vi) the 6.85% Medium Term Notes, Series 8, due December 3, 2013 issued by YMI, (vii) the 6.50% Medium Term Notes, Series 9, due July 10, 2013 issued by YMI, and (viii) the 7.75% Medium Term Notes, Series 10, due March 2, 2020 issued by YMI; (oo) "MTN Trustee" means CIBC Mellon Trust Company, or any successor thereof; (pp) "New Employee Incentive Plan" means the new employee incentive plan implementing the new employee incentive plan described in the management proxy circular dated July 30, 2012; 5 (qq) "New Senior Note Indenture" means the indenture in respect of the New Senior Notes among, inter alia, YMI (or, alternatively, if the steps set forth in Section4.3 are implemented, New YMI) and the New Senior Note Trustee, to be dated as of the Effective Date, implementing the description of the New Senior Note Indenture attached to the Support Agreement; (rr) "New Senior Note Trustee" means collectively BNY Trust Company of Canada as Canadian trustee and The Bank of New York Mellon as U.S trustee, or any successors thereof; (ss) "New Senior Notes" means the 9% Senior Secured Notes due November 30, 2018 in the principal amount of $750 million issued by YMI (or, alternatively, if the steps set forth in Section 4.3 are implemented, by New YMI), such notes to be governed by the New Senior Note Indenture; (tt) "New Senior Security Agreements" means all guarantees and security agreements contemplated under the New Senior Note Indenture; (uu) "New Subordinated Debenture Indenture" means the indenture in respect of the New Subordinated Debentures among, inter alia, YMI (or, alternatively, if the steps set forth in Section 4.3 are implemented, New YMI) and the New Subordinated Debenture Trustee, to be dated as of the Effective Date, implementing the description of the New Subordinated Debenture Indenture attached to the Support Agreement; (vv) "New Subordinated Debenture Trustee" means BNY Trust Company of Canada, or any successor thereof; (ww) "New Subordinated Debentures" means the exchangeable subordinated debentures due November 30, 2022 in the principal amount of $100 million issued by YMI (or, alternatively, if the steps set forth in Section 4.3 are implemented, convertible subordinated debentures due November 30, 2022 in the principal amount of $100 million issued by New YMI), such debentures to be governed by the New Subordinated Debenture Indenture; (xx) "New Subordinated Guarantees Agreements" means all guarantees agreements contemplated under the New Subordinated Debenture Indenture; (yy) "New YMI" means 8254320 Canada Inc., a CBCA corporation; 6 (zz) "New YMI Common Shares" means the common shares in the capital of New YMI; (aaa) "Newco1" means 8254338 Canada Inc., a CBCA corporation; (bbb) "Non-Revolving Facility" means the $250 million non-revolving tranche under the Credit Agreement maturing on February 18, 2013; (ccc) "Obligations" means all obligations, liabilities and indebtedness of the YMI Companies under the Credit Agreement, the Revolving Facility, the Non-Revolving Facility, the MTN Notes, the MTN Indenture, the Convertible Debentures, the Convertible Debenture Indenture, the Existing Preferred Shares and the Existing Common Shares as at the Effective Date, including the obligations, liabilities and indebtedness of the YMI Companies as guarantors under the Credit Agreement, the Revolving Facility, the Non-Revolving Facility, the MTN Notes and the MTN Indenture; (ddd) "Order" means any order of the Court relating to the Recapitalization, including the Interim Order and the Final Order; (eee) "Person" means any individual, firm, partnership, joint venture, venture capital fund, association, trust, trustee, executor, administrator, legal personal representative, estate, group, body corporate (including a limited liability company and an unlimited liability company), corporation, unincorporated association or organization, Governmental Entity, syndicate or other entity, whether or not having legal status; (fff) "Plan of Arrangement" means this amended and restated plan of arrangement pursuant to Section192 of the CBCA, as amended, restated, varied, modified or supplemented (including by the Step Confirmation Notice, if any) from time to time, in accordance with the terms herein; (ggg) "Preferred Shares" means the cumulative redeemable first preferred shares in the capital of YMI; (hhh) "Recapitalization" means the recapitalization of the YMI Companies as set out in this Plan of Arrangement and the transactions contemplated herein; 7 (iii) "Revolving Facility" means the $250 million revolving tranche under the Credit Agreement maturing on February 18, 2013; (jjj) "Securityholders' Released Parties" means, collectively, the Credit Facility Lenders, the Credit Facility Agent, the MTN Holders, the MTN Trustee, the Convertible Debentureholders, the Convertible Debenture Trustee, the Existing Shareholders, and their respective Subsidiaries and affiliates and their respective present and former shareholders, officers, directors, employees, auditors, financial advisors, legal counsel and agents; (kkk) "Step Confirmation Notice" means the notice, if any, provided by YMI prior to the date of the hearing for the Final Order, such notice to contain nothing other than a statement specifying that the steps and transactions set forth in Section 4.3 are to be implemented by the YMI Companies in lieu of the steps and transactions set forth in Section 4.2; (lll) "Subsidiaries" means "subsidiaries" as defined in National Instrument 45-106 – Prospectus and Registration Exemptions; (mmm) "Support Agreement" means the support agreement and all schedules attached thereto among, inter alia, YMI and certain MTN Holders (whether as original signatories or by way of joinder agreements), pursuant to which, inter alia, such MTN Holders have agreed to support and vote in favour of the Recapitalization, subject to the terms and conditions specified therein; (nnn) "TSX" means The Toronto Stock Exchange; (ooo) "W2W" means Wall2Wall Media Inc., a CBCA corporation; (ppp) "Warrant Indenture" means the warrant indenture in respect of the Warrants among New YMI and the warrant indenture trustee, to be dated as of the Effective Date, substantially in the form and substance attached to the Support Agreement; (qqq) "Warrants" means the warrants to purchase one New YMI Common Share per warrant at an exercise price equal to $29.25 with a term of 10 years issued by New YMI, such warrants to be governed by the Warrant Indenture; (rrr) "YMI" means Yellow Media Inc., a CBCA corporation; 8 (sss) "YMI First Ranking Preferred Shares" means the new voting preferred shares in the capital of YMI to be created by amendment to the articles of YMI and entitling its holder to one vote per preferred share and a first-ranking liquidation preference for an amount per share equal to the consideration received by YMI for such share at the time of its issuance; (ttt) "YMI Companies" means YMI, New YMI and their direct and indirect Subsidiaries; (uuu) "YPG" means Yellow Pages Group Corp., a CBCA corporation; (vvv) "YPG Notes"means, at any relevant time, all outstanding interest bearing promissory notes issued by YPG in favour of YMI; (www) "YPG LLC" means Yellow Pages Group, LLC, a Delaware company; and (xxx) "YPG USA" means YPG (USA) Holdings, Inc., a Delaware company. Other Defined Terms. In addition to the defined terms in Section 1.1, each of the following capitalized terms shall have the meaning ascribed thereto in the corresponding sections: Term Section Claims Convertible Debenture Trustee Fees 3.1(b) Credit Facility Agent Fees Debtholders' Consideration Debtholders' Meeting 1.1(jj) Interest Payments 2.1(a) MTN Trustee Fees RSUs 4.2(c) Shareholders' Consideration 3.2(b) Shareholders' Meeting 1.1(jj) Currency. Unless otherwise specified, all references to dollars or to $ are expressed in Canadian currency. Accounting Terms. All accounting terms used in this Plan of Arrangement are to be interpreted in accordance with the International Financial Reporting Standards as issued by the International Accounting Standards Board. 9 Articles of Reference. The terms "hereof", "hereunder", "herein" and similar expressions refer to this Plan of Arrangement and not to any particular article, section, subsection, clause or paragraph of this Plan of Arrangement and include any agreements supplemental hereto. In this Plan of Arrangement, a reference to an article, section, subsection, clause or paragraph shall, unless otherwise stated, refer to an article, section, subsection, clause or paragraph of this Plan of Arrangement. Interpretation Not Affected by Headings. The division of this Plan of Arrangement into articles, sections, subsections, clauses and paragraphs and the insertion of headings are for convenience of reference only and shall not affect the construction or interpretation of this Plan of Arrangement. Date for Any Action. In the event that any date on which any action is required to be taken hereunder is not a Business Day, such action shall be required to be taken on the next succeeding day which is a Business Day. Time. All times expressed herein are local time in Montreal, Québec, Canada unless otherwise stipulated. Number, etc. In this Plan of Arrangement, where the context requires, (i) a word importing the singular number shall include the plural and vice versa; (ii) a word or words importing gender shall include all genders and (iii) the words "including" and "includes" mean "including (or includes) without limitation". Statutory References. Except as provided herein, any reference in this Plan of Arrangement to a statute includes all rules, regulations and policies made pursuant to such statute in force from time to time and, unless otherwise specified, the provisions of any statute, regulation, rule or policy which amends, supplements, replaces or supersedes any such statute, regulation, rule or policy. Successors and Assigns. This Plan of Arrangement shall be binding upon and shall enure to the benefit of the heirs, administrators, executors, legal personal representatives, successors and assigns of any Person named or referred to in this Plan of Arrangement. 10 Governing Law. This Plan of Arrangement shall be governed by and construed in accordance with the Laws of Québec and the federal Laws of Canada applicable therein. All questions as to the interpretation or application of this Plan of Arrangement and all proceedings taken in connection with this Plan of Arrangement shall be subject to the exclusive jurisdiction of the Court. ARTICLE2 TREATMENT OF EXISTING DEBTHOLDERS Payment of Interest under the Credit Agreement and the MTN Notes. (a) On the Effective Date, in accordance with the steps and sequences set forth in this Plan of Arrangement, YMI shall pay, in cash, the following (collectively, the "Interest Payments"): (i) in respect of the Credit Agreement, any accrued and unpaid interest as at (but not including) the Effective Date under the Credit Agreement to the Credit Facility Lenders; and (ii) in respect of the MTN Notes and the MTN Indenture, any accrued and unpaid interest as at (but not including) the Effective Date under the MTN Notes and the MTN Indenture to the MTN Holders (based on the interest payment provided for each series of MTN Notes to the holders of such series). (b) Other than pursuant to Sections 2.1(a) and 2.2(a), no payment of any kind, including of interest, default interest, excess interest, compound interest, special interest, additional amounts, fees, expenses, costs, charges, make-whole payments, penalties or any such other similar amounts, whether imposed in connection with a payment failure or a prepayment or otherwise, shall be payable to the Existing Debtholders. Treatment of Existing Debtholders. (a) On the Effective Date, in accordance with the steps and sequences set forth in this Plan of Arrangement, each Existing Debtholder shall receive, in exchange for all of its right, title and interest in and to the Affected Unsecured Debt, its share, pro rata to the principal amount of its Affected Unsecured Debt, of the following (the "Debtholders' Consideration"): 11 (i) the New Senior Notes; (ii) the New Subordinated Debentures; (iii) approximately 23,062,947 New YMI Common Shares.; and (iv) $250 million in cash. (b) Each Existing Debtholder shall and shall be deemed to irrevocably and finally exchange all of its right, title and interest in and to its Affected Unsecured Debt for its pro rata share (based on its principal amount of Affected Unsecured Debt) of the Debtholders' Consideration. The pro rata share of the Debtholders' Consideration paid, delivered and issued to the Existing Debtholders (along with the payment of accrued and unpaid interest pursuant to Section 2.1(a)) shall be, and shall be deemed to be, received by the Existing Debtholders in full and final consideration for the exchangeof the Affected Unsecured Debt. Payment of Credit Facility Agent and MTN Trustee Fees On the Effective Date, in accordance with the steps and sequences set forth in this Plan of Arrangement, YMI shall pay, in cash, the following: (a) the reasonable fees and expenses, as incurred as at (but not including) the Effective Date, of the Credit Facility Agent (as consented by the YMI Companies, acting reasonably), strictly in its capacity as administrative agent under the Credit Agreement, subject to Section 12.5(a) of the Credit Agreement and any applicable contractual arrangement (the "Credit Facility Agent Fees"); and (b) the reasonable fees and expenses, as incurred as at (but not including) the Effective Date, of the MTN Trustee (as consented by the YMI Companies, acting reasonably), strictly in its capacity as trustee under the MTN Indenture, subject to Section 7.1(e) of the MTN Indenture and any applicable contractual arrangement (the "MTN Trustee Fees"). Extinguishment of Affected Unsecured Debt, etc. Pursuant to the Arrangement and in accordance with the steps and sequences set forth in this Plan of Arrangement and immediately following the exchange of the Affected Unsecured Debt pursuant to Section 2.2, the Credit Agreement, the Revolving Facility, the Non-Revolving Facility, the MTN Notes, the MTN Indenture (except solely, in the case of the Credit Agreement and the MTN Indenture, to the extent necessary to effect distributions to the Credit Facility Lenders or beneficial holders of the MTN Notes, respectively, pursuant to Section 4.7) and all Obligations and Entitlements related thereto shall be irrevocably and finally settled, terminated, extinguished, cancelled and eliminated, as applicable, the whole without the need of any further payment or otherwise. 12 ARTICLE3 TREATMENT OF EXISTING SHAREHOLDERS Exchange and Extinguishment of Convertible Debentures. (a) On the Effective Date, in accordance with the steps and sequences set forth in this Plan of Arrangement, each Convertible Debentureholder shall and shall be deemed to irrevocably and finally exchange all of its right, title and interest in and to the Convertible Debentures for Common Shares on the basis of 50Common Shares for each $100 in principal amount of Convertible Debentures (fractional shares being disregarded). Upon such exchange, and in accordance with the steps and sequences set forth in this Plan of Arrangement, each holder of such Existing Common Shares for which the Convertible Debentures shall have been exchanged shall be entitled to its pro rata share of the Shareholders' Consideration as provided in Section 3.2. Pursuant to the Arrangement and in accordance with the steps and sequences set forth in this Plan of Arrangement and immediately following the exchange of the Convertible Debentures pursuant to this Section 3.1(a), the Convertible Debentures and the Convertible Debenture Indenture (except solely, in the case of the Convertible Debenture Indenture, to the extent necessary to effect distributions pursuant to Section 4.7) and all Obligations and Entitlements related to the Convertible Debentures and the Convertible Debenture Indenture shall be irrevocably and finally settled, terminated, extinguished, cancelled and eliminated, as applicable, the whole without the need of any further payment or otherwise. (b) On the Effective Date, in accordance with the steps and sequences set forth in this Plan of Arrangement, YMI shall pay, in cash, the reasonable fees and expenses, as incurred as at (but not including) the Effective Date, of the Convertible Debenture Trustee (as consented by the YMI Companies, acting reasonably), strictly in its capacity as trustee under the Convertible Debenture Indenture, subject to Section 10.2 of the Convertible Debenture Indenture and any applicable contractual arrangement (the "Convertible Debenture Trustee Fees"). (c)
